
	
		II
		110th CONGRESS
		1st Session
		S. 608
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 15, 2007
			Mrs. Feinstein (for
			 herself, Mr. Cornyn,
			 Mrs. Boxer, Mrs. Hutchison, Mr.
			 Lautenberg, Mr. Schumer,
			 Mrs. Clinton, Mr. Menendez, and Mr.
			 Obama) introduced the following bill; which was read twice and
			 referred to the Committee on Homeland
			 Security and Governmental Affairs
		
		A BILL
		To improve the allocation of grants through
		  the Department of Homeland Security, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Risk-Based Homeland Security Grants
			 Act of 2007.
			(b)Table of ContentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Risk-based funding for
				homeland security.
					Sec. 3. Essential capabilities,
				task forces, and standards.
					Sec. 4. Effective
				administration of homeland security grants.
					Sec. 5. Implementation and
				definitions.
				
			2.Risk-Based funding for homeland
			 security
			(a)Risk-Based Funding in GeneralThe Homeland Security Act of 2002 (Public
			 Law 107–296; 6 U.S.C. 361 et seq.) is amended by adding at the end the
			 following:
				
					XXRISK-BASED FUNDING FOR HOMELAND
				SECURITY
						2001.Risk-Based funding for homeland
				security
							(a)Risk-Based FundingThe Secretary shall ensure that homeland
				security grants are allocated based on an assessment of threat, vulnerability,
				and consequence to the maximum extent practicable.
							(b)Covered
				GrantsThis title applies to
				grants provided by the Department to States, regions, or directly eligible
				tribes for the primary purpose of improving the ability of first responders to
				prevent, prepare for, respond to, or mitigate threatened or actual terrorist
				attacks, especially those involving weapons of mass destruction, and grants
				provided by the Department for improving homeland security, including the
				following:
								(1)State homeland security grant
				programThe State Homeland
				Security Grant Program of the Department, or any successor to such grant
				program.
								(2)Urban area security
				initiativeThe Urban Area
				Security Initiative of the Department, or any successor to such grant
				program.
								(3)Law enforcement terrorism prevention
				programThe Law Enforcement
				Terrorism Prevention Program of the Department, or any successor to such grant
				program.
								(4)Citizen corps programThe Citizen Corps Program of the
				Department, or any successor to such grant program.
								(c)Excluded ProgramsThis title does not apply to or otherwise
				affect the following Federal grant programs or any grant under such a
				program:
								(1)Nondepartment programsAny Federal grant program that is not
				administered by the Department.
								(2)Fire grant programsThe fire grant programs authorized by
				sections 33 and 34 of the Federal Fire Prevention and Control Act of 1974 (15
				U.S.C. 2229, 2229a).
								(3)Emergency management planning and
				assistance account grantsThe
				Emergency Management Performance Grant program and the Urban Search and Rescue
				Grants program authorized by title VI of the Robert T. Stafford Disaster Relief
				and Emergency Assistance Act (42 U.S.C. 5195 et seq.), the Departments of
				Veterans Affairs and Housing and Urban Development, and Independent Agencies
				Appropriations Act, 2000 (113 Stat. 1047 et seq.), and the Earthquake Hazards
				Reduction Act of 1977 (42 U.S.C. 7701 et seq.).
								(d)Effect on Covered GrantsNothing in this Act shall be construed to
				require the elimination of a covered grant
				program.
							.
			(b)Covered Grant Eligibility and
			 CriteriaThe Homeland
			 Security Act of 2002 (Public Law 107–296; 6 U.S.C. 361 et seq.), as amended by
			 subsection (a), is amended by adding at the end the following:
				
					2002.Covered grant eligibility and
				criteria
						(a)Grant Eligibility
							(1)In general
								(A)General eligibilityExcept as provided in subparagraphs (B) and
				(C), any State, region, or directly eligible tribe shall be eligible to apply
				for a covered grant.
								(B)Urban area security
				initiativeOnly a region
				shall be eligible to apply for a grant under the Urban Area Security Initiative
				of the Department, or any successor to such grant program.
								(C)State homeland security grant
				programOnly a State shall be
				eligible to apply for a grant under the State Homeland Security Grant Program
				of the Department, or any successor to such grant program.
								(2)Other grant applicants
								(A)In generalGrants provided by the Department for
				improving homeland security, including to seaports, airports, and other
				transportation facilities, shall be allocated as described in section
				2001(a).
								(B)ConsiderationSuch grants shall be considered, to the
				extent determined appropriate by the Secretary, pursuant to the procedures and
				criteria established in this title, except that the eligibility requirements of
				paragraph (1) shall not apply.
								(3)Certification of regions
								(A)In generalThe Secretary shall certify a geographic
				area as a region if—
									(i)the geographic area meets the criteria
				under section 2007(10)(B) and (C); and
									(ii)the Secretary determines, based on an
				assessment of threat, vulnerability, and consequence, that certifying the
				geographic area as a region under this title is in the interest of national
				homeland security.
									(B)Existing urban area security initiative
				areasNotwithstanding
				subparagraphs (B) and (C) of section 2007(10), a geographic area that, on or
				before the date of enactment of the Risk-Based Homeland Security Grants Act of
				2007, was designated as a high-threat urban area for purposes of the Urban Area
				Security Initiative, shall be certified by the Secretary as a region unless the
				Secretary determines, based on an assessment of threat, vulnerability, and
				consequence, that certifying the geographic area as a region is not in the
				interest of national homeland security.
								(b)Grant
				CriteriaIn awarding covered
				grants, the Secretary shall assist States, local governments, and operators of
				airports, ports, or similar facilities in achieving, maintaining, and enhancing
				the essential capabilities established by the Secretary under section
				2003.
						(c)State Homeland Security Plans
							(1)Submission of plansThe Secretary shall require that any State
				applying to the Secretary for a covered grant shall submit to the Secretary a
				3-year State homeland security plan that—
								(A)demonstrates the extent to which the State
				has achieved the essential capabilities that apply to the State;
								(B)demonstrates the needs of the State
				necessary to achieve, maintain, or enhance the essential capabilities that
				apply to the State;
								(C)includes a prioritization of such needs
				based on threat, vulnerability, and consequence assessment factors applicable
				to the State;
								(D)describes how the State intends—
									(i)to address such needs at the city, county,
				regional, tribal, State, and interstate level, including a precise description
				of any regional structure the State has established for the purpose of
				organizing homeland security preparedness activities funded by covered
				grants;
									(ii)to use all Federal, State, and local
				resources available for the purpose of addressing such needs; and
									(iii)to give particular emphasis to regional
				planning and cooperation, including the activities of multijurisdictional
				planning agencies governed by local officials, both within its jurisdictional
				borders and with neighboring States;
									(E)is developed in consultation with and
				subject to appropriate comment by local governments within the State;
				and
								(F)with respect to the emergency preparedness
				of first responders, addresses the unique aspects of terrorism as part of a
				comprehensive State emergency management plan.
								(2)Approval by secretaryThe Secretary may not award any covered
				grant to a State unless the Secretary has approved the applicable State
				homeland security plan.
							(d)Consistency With State PlansThe Secretary shall ensure that each
				covered grant is used to supplement and support, in a consistent and
				coordinated manner, the applicable State homeland security plan or
				plans.
						(e)Application for Grant
							(1)In generalExcept as otherwise provided in this
				subsection, any State, region, directly eligible tribe, or operator of an
				airport, port, or similar facility may apply for a covered grant by submitting
				to the Secretary an application at such time, in such manner, and containing
				such information as is required under this subsection, or as the Secretary may
				reasonably require.
							(2)Deadlines for applications and
				awardsAll applications for
				covered grants shall be submitted at such time as the Secretary may reasonably
				require for the fiscal year for which they are submitted. The Secretary shall
				award covered grants pursuant to all approved applications for such fiscal year
				as soon as practicable, but not later than March 1 of such year.
							(3)Availability of fundsAll funds awarded by the Secretary under
				covered grants in a fiscal year shall be available for obligation through the
				end of the second subsequent fiscal year.
							(4)Minimum contents of
				applicationThe Secretary
				shall require that each applicant include in its application, at a
				minimum—
								(A)the purpose for which the applicant seeks
				covered grant funds and the reasons why the applicant needs the covered grant
				to meet the essential capabilities for terrorism preparedness within the State,
				region, or directly eligible tribe or at the airport, port, or similar facility
				to which the application pertains;
								(B)a description of how, by reference to the
				applicable State homeland security plan or plans under subsection (c), the
				allocation of grant funding proposed in the application, including, where
				applicable, the amount not passed through under section 2006(g)(1), would
				assist in fulfilling the essential capabilities specified in such plan or
				plans;
								(C)a statement of whether a mutual aid
				agreement applies to the use of all or any portion of the covered grant
				funds;
								(D)if the applicant is a State, a description
				of how the State plans to allocate the covered grant funds to regions, local
				governments, and Indian tribes;
								(E)if the applicant is a region—
									(i)a precise geographical description of the
				region and a specification of all participating and nonparticipating local
				governments within the geographical area comprising that region;
									(ii)a specification of what governmental entity
				within the region will administer the expenditure of funds under the covered
				grant;
									(iii)a designation of a specific individual to
				serve as regional liaison; and
									(iv)a description of how the governmental
				entity administering the expenditure of funds under the covered grant plans to
				allocate the covered grant funds to States, local governments, and Indian
				tribes;
									(F)a capital budget showing how the applicant
				intends to allocate and expend the covered grant funds; and
								(G)if the applicant is a directly eligible
				tribe, a designation of a specific individual to serve as the tribal
				liaison.
								(5)Regional applications
								(A)Relationship to state
				applicationsA regional
				application—
									(i)shall be coordinated with an application
				submitted by the State or States of which such region is a part;
									(ii)shall supplement and avoid duplication with
				such State application; and
									(iii)shall address the unique regional aspects
				of such region’s terrorism preparedness needs beyond those provided for in the
				application of such State or States.
									(B)State review and submissionTo ensure the consistency required under
				subsection (d) and the coordination required under subparagraph (A) of this
				paragraph, an applicant that is a region shall submit its application to each
				State of which any part is included in the region for review and concurrence
				before the submission of such application to the Secretary. The regional
				application shall be transmitted to the Secretary through each such State
				within 30 days after receipt of the application by that State, unless the
				Governor of such a State notifies the Secretary, in writing, that such regional
				application is inconsistent with the State's homeland security plan and
				provides an explanation of the reasons therefor.
								(C)Distribution of regional
				awardsIf the Secretary
				approves a regional application, then the Secretary shall distribute a regional
				award to the State or States submitting the applicable regional application
				under subparagraph (B), and each such State shall, not later than the end of
				the 45-day period beginning on the date after receiving a regional award, pass
				through to the region all covered grant funds or resources purchased with such
				funds, except those funds necessary for the State to carry out its
				responsibilities with respect to such regional application:
				Provided That, in no such case shall the State or
				States pass through to the region less than 80 percent of the regional
				award.
								(D)Certifications regarding distribution of
				grant funds to regionsAny
				State that receives a regional award under subparagraph (C) shall certify to
				the Secretary, by not later than 30 days after the expiration of the period
				described in subparagraph (C) with respect to the grant, that the State has
				made available to the region the required funds and resources in accordance
				with subparagraph (C).
								(E)Direct payments to regionsIf any State fails to pass through a
				regional award to a region as required by subparagraph (C) within 45 days after
				receiving such award and does not request or receive an extension of such
				period under section 2006(h)(2), the region may petition the Secretary to
				receive directly the portion of the regional award that is required to be
				passed through to such region under subparagraph (C).
								(F)Regional liaisonsA regional liaison designated under
				paragraph (4)(E)(iii) shall—
									(i)coordinate with Federal, State, local,
				regional, and private officials within the region concerning terrorism
				preparedness;
									(ii)develop a process for receiving input from
				Federal, State, local, regional, and private sector officials within the region
				to assist in the development of the regional application and to improve the
				region’s access to covered grants; and
									(iii)administer, in consultation with State,
				local, regional, and private officials within the region, covered grants
				awarded to the region.
									(6)Tribal applications
								(A)Submission to the state or
				statesTo ensure the
				consistency required under subsection (d), an applicant that is a directly
				eligible tribe shall submit its application to each State within the boundaries
				of which any part of such tribe is located for direct submission to the
				Department along with the application of such State or States.
								(B)Opportunity for state commentBefore awarding any covered grant to a
				directly eligible tribe, the Secretary shall provide an opportunity to each
				State within the boundaries of which any part of such tribe is located to
				comment to the Secretary on the consistency of the tribe’s application with the
				State’s homeland security plan. Any such comments shall be submitted to the
				Secretary concurrently with the submission of the State and tribal
				applications.
								(C)Final authorityThe Secretary shall have final authority to
				determine the consistency of any application of a directly eligible tribe with
				the applicable State homeland security plan or plans, and to approve any
				application of such tribe. The Secretary shall notify each State within the
				boundaries of which any part of such tribe is located of the approval of an
				application by such tribe.
								(D)Tribal
				liaisonA tribal liaison
				designated under paragraph (4)(G) shall—
									(i)coordinate with Federal, State, and private
				sector officials to assist in the development of the application of such tribe
				and to improve the tribe’s access to covered grants; and
									(ii)administer, in consultation with State,
				local, regional, and private officials, covered grants awarded to such
				tribe.
									(E)Limitation on the number of direct
				grantsThe Secretary may make
				covered grants directly to not more than 20 directly eligible tribes per fiscal
				year.
								(F)Tribes not receiving direct
				grantsAn Indian tribe that
				does not receive a grant directly under this section is eligible to receive
				funds under a covered grant from the State or States within the boundaries of
				which any part of such tribe is located, consistent with the homeland security
				plan of the State as described in subsection (c). If a State fails to comply
				with section 2006(g)(1), the tribe may request payment under section 2006(h)(3)
				in the same manner as a local government.
								(7)Equipment standardsIf an applicant for a covered grant
				proposes to upgrade or purchase, with assistance provided under the grant, new
				equipment or systems that do not meet or exceed any applicable national
				voluntary consensus standards established by the Secretary under section
				2005(a), the applicant shall include in the application an explanation of why
				such equipment or systems will serve the needs of the applicant better than
				equipment or systems that meet or exceed such standards.
							(f)Homeland Security Grants Board
							(1)Establishment of boardThe Secretary shall establish a Homeland
				Security Grants Board, consisting of—
								(A)the Secretary;
								(B)the Deputy Secretary of Homeland
				Security;
								(C)the Under Secretary for Emergency
				Preparedness and Response;
								(D)the Under Secretary for Border and
				Transportation Security;
								(E)the Under Secretary for Information
				Analysis and Infrastructure Protection;
								(F)the Under Secretary for Science and
				Technology; and
								(G)the Director of the Office of State and
				Local Government Coordination.
								(2)Chairman
								(A)In generalThe Secretary shall be the Chairman of the
				Board.
								(B)Exercise of authorities by deputy
				secretaryThe Deputy
				Secretary of Homeland Security may exercise the authorities of the Chairman, if
				the Secretary so directs.
								(3)Risk-based ranking of grant
				applications
								(A)Prioritization of grantsThe Board—
									(i)shall evaluate and annually prioritize all
				pending applications for covered grants based upon the degree to which they
				would, by achieving, maintaining, or enhancing the essential capabilities of
				the applicants on a nationwide basis, lessen the threat to, vulnerability of,
				and consequences for persons and critical infrastructure; and
									(ii)in evaluating the threat to persons and
				critical infrastructure for purposes of prioritizing covered grants, shall give
				greater weight to threats of terrorism based on their specificity and
				credibility, including any pattern of repetition.
									(B)Minimum amounts
									(i)In generalAfter evaluating and prioritizing grant
				applications under subparagraph (A), the Board shall ensure that, for each
				fiscal year, each State that has an approved State homeland security plan
				receives no less than 0.25 percent of the funds available for the State
				Homeland Security Grant Program, as described in section 2001(b)(1), for that
				fiscal year for purposes of implementing its homeland security plan in
				accordance with the prioritization of additional needs under subsection
				(c)(1)(C).
									(ii)Other
				entitiesNotwithstanding
				clause (i), the Board shall ensure that, for each fiscal year, American Samoa,
				the Commonwealth of the Northern Mariana Islands, Guam, and the Virgin Islands
				each receive 0.08 percent of the funds available for the State Homeland
				Security Grant Program, as described in section 2001(b)(1), for that fiscal
				year for purposes of implementing its homeland security plan in accordance with
				the prioritization of additional needs under subsection (c)(1)(C).
									(4)Functions of under
				secretariesThe Under
				Secretaries referred to in paragraph (1) shall seek to ensure that the relevant
				expertise and input of the staff of their directorates are available to and
				considered by the
				Board.
							.
			3.Essential capabilities, task forces, and
			 standardsThe Homeland
			 Security Act of 2002 (Public Law 107–296; 6 U.S.C. 361 et seq.), as amended by
			 section 2, is amended by adding at the end the following:
			
				2003.Essential capabilities for homeland
				security
					(a)Establishment of Essential
				Capabilities
						(1)In generalFor purposes of covered grants, the
				Secretary shall establish clearly defined essential capabilities for State and
				local government preparedness for terrorism, in consultation with—
							(A)the Task Force on Essential Capabilities
				established under section 2004;
							(B)the Under Secretaries for Emergency
				Preparedness and Response, Border and Transportation Security, Information
				Analysis and Infrastructure Protection, and Science and Technology, and the
				Director of the Office of State and Local Government Coordination;
							(C)the Secretary of Health and Human
				Services;
							(D)other appropriate Federal agencies;
							(E)State and local first responder agencies
				and officials; and
							(F)consensus-based standard making
				organizations responsible for setting standards relevant to the first responder
				community.
							(2)DeadlinesThe Secretary shall—
							(A)establish essential capabilities under
				paragraph (1) within 30 days after receipt of the report under section 2004(b);
				and
							(B)regularly update such essential
				capabilities as necessary, but not less than every 3 years.
							(3)Provision of essential
				capabilitiesThe Secretary
				shall ensure that a detailed description of the essential capabilities
				established under paragraph (1) is provided promptly to the States and to
				Congress. The States shall make the essential capabilities available as
				necessary and appropriate to local governments and operators of airports,
				ports, and other similar facilities within their jurisdictions.
						(b)ObjectivesThe Secretary shall ensure that essential
				capabilities established under subsection (a)(1) meet the following
				objectives:
						(1)SpecificityThe determination of essential capabilities
				specifically shall describe the training, planning, personnel, and equipment
				that different types of communities in the Nation should possess, or to which
				they should have access, in order to meet the Department’s goals for terrorism
				preparedness based upon—
							(A)the most current risk assessment available
				by the Directorate for Information Analysis and Infrastructure Protection of
				the threats of terrorism against the United States;
							(B)the types of threats, vulnerabilities,
				geography, size, and other factors that the Secretary has determined to be
				applicable to each different type of community; and
							(C)the principles of regional coordination and
				mutual aid among State and local governments.
							(2)FlexibilityThe establishment of essential capabilities
				shall be sufficiently flexible to allow State and local government officials to
				set priorities based on particular needs, while reaching nationally determined
				terrorism preparedness levels within a specified time period.
						(3)MeasurabilityThe establishment of essential capabilities
				shall be designed to enable measurement of progress toward specific terrorism
				preparedness goals.
						(4)ComprehensivenessThe determination of essential capabilities
				for terrorism preparedness shall be made within the context of a comprehensive
				State emergency management system.
						(c)Factors To Be Considered
						(1)In generalIn establishing essential capabilities
				under subsection (a)(1), the Secretary specifically shall consider the
				variables of threat, vulnerability, and consequences with respect to the
				Nation’s population (including transient commuting and tourist populations) and
				critical infrastructure. Such consideration shall be based upon the most
				current risk assessment available by the Directorate for Information Analysis
				and Infrastructure Protection of the threats of terrorism against the United
				States.
						(2)Critical infrastructure
				sectorsThe Secretary
				specifically shall consider threats of terrorism against the following critical
				infrastructure sectors in all areas of the Nation, urban and rural:
							(A)Agriculture.
							(B)Banking and finance.
							(C)Chemical industries.
							(D)The defense industrial base.
							(E)Emergency services.
							(F)Energy.
							(G)Food.
							(H)Government.
							(I)Postal and shipping.
							(J)Public health.
							(K)Information and telecommunications
				networks.
							(L)Transportation.
							(M)Water.
							The order in which the critical
				infrastructure sectors are listed in this paragraph shall not be construed as
				an order of priority for consideration of the importance of such
				sectors.(3)Types of threatThe Secretary specifically shall consider
				the following types of threat to the critical infrastructure sectors described
				in paragraph (2), and to populations in all areas of the Nation, urban and
				rural:
							(A)Biological threats.
							(B)Nuclear threats.
							(C)Radiological threats.
							(D)Incendiary threats.
							(E)Chemical threats.
							(F)Explosives.
							(G)Suicide bombers.
							(H)Cyber threats.
							(I)Any other threats based on proximity to
				specific past acts of terrorism or the known activity of any terrorist
				group.
							The order in which the types of
				threat are listed in this paragraph shall not be construed as an order of
				priority for consideration of the importance of such threats.(4)Consideration of additional
				factorsIn establishing
				essential capabilities under subsection (a)(1), the Secretary shall take into
				account any other specific threat to a population (including a transient
				commuting or tourist population) or critical infrastructure sector that the
				Secretary has determined to exist.
						2004.Task Force on Essential
				Capabilities
					(a)EstablishmentTo assist the Secretary in establishing
				essential capabilities under section 2003(a)(1), the Secretary shall establish
				an advisory body pursuant to section 871(a) not later than 60 days after the
				date of the enactment of this section, which shall be known as the Task Force
				on Essential Capabilities.
					(b)Report
						(1)In generalThe Task Force shall submit to the
				Secretary, not later than 9 months after its establishment by the Secretary
				under subsection (a) and every 3 years thereafter, a report on its
				recommendations for essential capabilities for preparedness for
				terrorism.
						(2)ContentsThe report shall—
							(A)include a priority ranking of essential
				capabilities in order to provide guidance to the Secretary and to Congress on
				determining the appropriate allocation of, and funding levels for, first
				responder needs;
							(B)set forth a methodology by which any State
				or local government will be able to determine the extent to which it possesses
				or has access to the essential capabilities that States and local governments
				having similar risks should obtain;
							(C)describe the availability of national
				voluntary consensus standards, and whether there is a need for new national
				voluntary consensus standards, with respect to first responder training and
				equipment;
							(D)include such additional matters as the
				Secretary may specify in order to further the terrorism preparedness
				capabilities of first responders; and
							(E)include such revisions to the contents of
				past reports as are necessary to take into account changes in the most current
				risk assessment available by the Directorate for Information Analysis and
				Infrastructure Protection or other relevant information as determined by the
				Secretary.
							(3)Consistency with federal working
				groupThe Task Force shall
				ensure that its recommendations for essential capabilities are, to the extent
				feasible, consistent with any preparedness goals or recommendations of the
				Federal working group established under section 319F(a) of the
				Public Health Service Act (42 U.S.C.
				247d–6(a)).
						(4)ComprehensivenessThe Task Force shall ensure that its
				recommendations regarding essential capabilities for terrorism preparedness are
				made within the context of a comprehensive State emergency management
				system.
						(5)Prior
				measuresThe Task Force shall
				ensure that its recommendations regarding essential capabilities for terrorism
				preparedness take into account any capabilities that State or local officials
				have determined to be essential and have undertaken since September 11, 2001,
				to prevent or prepare for terrorist attacks.
						(c)Membership
						(1)In generalThe Task Force shall consist of 35 members
				appointed by the Secretary, and shall, to the extent practicable, represent a
				geographic and substantive cross section of governmental and nongovernmental
				first responder disciplines from the State and local levels, including as
				appropriate—
							(A)members selected from the emergency
				response field, including fire service and law enforcement, hazardous materials
				response, emergency medical services, and emergency management personnel
				(including public works personnel routinely engaged in emergency
				response);
							(B)health scientists, emergency and inpatient
				medical providers, and public health professionals, including experts in
				emergency health care response to chemical, biological, radiological, and
				nuclear terrorism, and experts in providing mental health care during emergency
				response operations;
							(C)experts from Federal, State, and local
				governments, and the private sector, representing standards-setting
				organizations, including representation from the voluntary consensus codes and
				standards development community, particularly those with expertise in first
				responder disciplines; and
							(D)State and local officials with expertise in
				terrorism preparedness, subject to the condition that if any such official is
				an elected official representing 1 of the 2 major political parties, an equal
				number of elected officials shall be selected from each such party.
							(2)Coordination with the department of health
				and human servicesIn the
				selection of members of the Task Force who are health professionals, including
				emergency medical professionals, the Secretary shall coordinate the selection
				with the Secretary of Health and Human Services.
						(3)Ex officio membersThe Secretary and the Secretary of Health
				and Human Services shall each designate 1 or more officers of their respective
				Departments to serve as ex officio members of the Task Force. One of the ex
				officio members from the Department of Homeland Security shall be the
				designated officer of the Federal Government for purposes of subsection (e) of
				section 10 of the Federal Advisory Committee
				Act (5 App. U.S.C.).
						(d)Applicability of
				Federal Advisory Committee
				ActNotwithstanding section 871(a), the
				Federal Advisory Committee Act (5
				U.S.C. App.), including subsections (a), (b), and (d) of section 10 of such
				Act, and section 552b(c) of title 5, United States Code, shall apply to the
				Task Force.
					2005.National standards for first responder
				equipment and training
					(a)Equipment Standards
						(1)In generalThe Secretary, in consultation with the
				Under Secretaries for Emergency Preparedness and Response and Science and
				Technology and the Director of the Office of State and Local Government
				Coordination, shall, not later than 6 months after the date of enactment of
				this section, support the development of, promulgate, and update as necessary
				national voluntary consensus standards for the performance, use, and validation
				of first responder equipment for purposes of section 2002(e)(7). Such
				standards—
							(A)shall be, to the maximum extent
				practicable, consistent with any existing voluntary consensus standards;
							(B)shall take into account, as appropriate,
				new types of terrorism threats that may not have been contemplated when such
				existing standards were developed;
							(C)shall be focused on maximizing
				interoperability, interchangeability, durability, flexibility, efficiency,
				efficacy, portability, sustainability, and safety; and
							(D)shall cover all appropriate uses of the
				equipment.
							(2)Required categoriesIn carrying out paragraph (1), the
				Secretary shall specifically consider the following categories of first
				responder equipment:
							(A)Thermal imaging equipment.
							(B)Radiation detection and analysis
				equipment.
							(C)Biological detection and analysis
				equipment.
							(D)Chemical detection and analysis
				equipment.
							(E)Decontamination and sterilization
				equipment.
							(F)Personal protective equipment, including
				garments, boots, gloves, and hoods, and other protective clothing.
							(G)Respiratory protection equipment.
							(H)Interoperable communications, including
				wireless and wireline voice, video, and data networks.
							(I)Explosive mitigation devices and explosive
				detection and analysis equipment.
							(J)Containment vessels.
							(K)Contaminant-resistant vehicles.
							(L)Such other equipment for which the
				Secretary determines that national voluntary consensus standards would be
				appropriate.
							(b)Training Standards
						(1)In generalThe Secretary, in consultation with the
				Under Secretaries for Emergency Preparedness and Response and Science and
				Technology and the Director of the Office of State and Local Government
				Coordination, shall support the development of, promulgate, and regularly
				update as necessary national voluntary consensus standards for first responder
				training carried out with amounts provided under covered grant programs, that
				will enable State and local government first responders to achieve optimal
				levels of terrorism preparedness as quickly as practicable. Such standards
				shall give priority to providing training to—
							(A)enable first responders to prevent, prepare
				for, respond to, and mitigate terrorist threats, including threats from
				chemical, biological, nuclear, and radiological weapons and explosive devices
				capable of inflicting significant human casualties; and
							(B)familiarize first responders with the
				proper use of equipment, including software, developed pursuant to the
				standards established under subsection (a).
							(2)Required categoriesIn carrying out paragraph (1), the
				Secretary specifically shall include the following categories of first
				responder activities:
							(A)Regional planning.
							(B)Joint exercises.
							(C)Intelligence collection, analysis, and
				sharing.
							(D)Emergency notification of affected
				populations.
							(E)Detection of biological, nuclear,
				radiological, and chemical weapons of mass destruction.
							(F)Such other activities for which the
				Secretary determines that national voluntary consensus training standards would
				be appropriate.
							(3)ConsistencyIn carrying out this subsection, the
				Secretary shall ensure that such training standards are consistent with the
				principles of emergency preparedness for all hazards.
						(c)Consultation With Standards
				OrganizationsIn establishing
				national voluntary consensus standards for first responder equipment and
				training under this section, the Secretary shall consult with relevant public
				and private sector groups, including—
						(1)the National Institute of Standards and
				Technology;
						(2)the National Fire Protection
				Association;
						(3)the National Association of County and City
				Health Officials;
						(4)the Association of State and Territorial
				Health Officials;
						(5)the American National Standards
				Institute;
						(6)the National Institute of Justice;
						(7)the Inter-Agency Board for Equipment
				Standardization and Interoperability;
						(8)the National Public Health Performance
				Standards Program;
						(9)the National Institute for Occupational
				Safety and Health;
						(10)ASTM International;
						(11)the International Safety Equipment
				Association;
						(12)the Emergency Management Accreditation
				Program;
						(13)the National Domestic Preparedness
				Consortium; and
						(14)to the extent the Secretary considers
				appropriate, other national voluntary consensus standards development
				organizations, other interested Federal, State, and local agencies, and other
				interested persons.
						(d)Coordination With Secretary of
				HHSIn establishing any
				national voluntary consensus standards under this section for first responder
				equipment or training that involve or relate to health professionals, including
				emergency medical professionals, the Secretary shall coordinate activities
				under this section with the Secretary of Health and Human
				Services.
					.
		4.Effective administration of homeland
			 security grants
			(a)Use of Grant Funds and
			 AccountabilityThe Homeland
			 Security Act of 2002 (Public Law 107–296; 6 U.S.C. 361 et seq.), as amended by
			 sections 2 and 3, is amended by adding at the end the following:
				
					2006.Use of funds and accountability
				requirements
						(a)In GeneralA covered grant may be used for—
							(1)purchasing, upgrading, or maintaining
				equipment, including computer software, to enhance terrorism preparedness and
				response;
							(2)exercises to strengthen terrorism
				preparedness and response;
							(3)training for prevention (including
				detection) of, preparedness for, or response to attacks involving weapons of
				mass destruction, including training in the use of equipment and computer
				software;
							(4)developing or updating response
				plans;
							(5)establishing or enhancing mechanisms for
				sharing terrorism threat information;
							(6)systems architecture and engineering,
				program planning and management, strategy formulation and strategic planning,
				life-cycle systems design, product and technology evaluation, and prototype
				development for terrorism preparedness and response purposes;
							(7)additional personnel costs resulting
				from—
								(A)elevations in the threat alert level of the
				Homeland Security Advisory System by the Secretary, or a similar elevation in
				threat alert level issued by a State, region, or local government with the
				approval of the Secretary;
								(B)travel to and participation in exercises
				and training in the use of equipment and on prevention activities;
								(C)the temporary replacement of personnel
				during any period of travel to and participation in exercises and training in
				the use of equipment and on prevention activities; and
								(D)participation in information,
				investigative, and intelligence-sharing activities specifically related to
				terrorism prevention;
								(8)the costs of equipment (including software)
				required to receive, transmit, handle, and store classified information;
							(9)target hardening to reduce the
				vulnerability of high-value targets, as determined by the Secretary;
							(10)protecting critical infrastructure against
				potential attack by the addition of barriers, fences, gates, and other such
				devices, except that the cost of such measures may not exceed the greater
				of—
								(A)$1,000,000 per project; or
								(B)such greater amount as may be approved by
				the Secretary, which may not exceed 10 percent of the total amount of the
				covered grant;
								(11)the costs of commercially available
				interoperable communications equipment (which, where applicable, is based on
				national, voluntary consensus standards) that the Secretary, in consultation
				with the Chairman of the Federal Communications Commission, deems best suited
				to facilitate interoperability, coordination, and integration between and among
				emergency communications systems, and that complies with prevailing grant
				guidance of the Department for interoperable communications;
							(12)educational curricula development for first
				responders to ensure that they are prepared for terrorist attacks;
							(13)training and exercises to assist public
				elementary and secondary schools in developing and implementing programs to
				instruct students regarding age-appropriate skills to prepare for and respond
				to an act of terrorism;
							(14)paying of administrative expenses directly
				related to administration of the grant, except that such expenses may not
				exceed 3 percent of the amount of the grant; and
							(15)other appropriate activities as determined
				by the Secretary.
							(b)Prohibited UsesFunds provided as a covered grant may not
				be used—
							(1)to supplant State or local funds that have
				been obligated for a homeland security or other first responder-related
				project;
							(2)to construct buildings or other physical
				facilities, except for—
								(A)activities under section 611 of the Robert
				T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5196);
				and
								(B)upgrading facilities to protect against,
				test for, and treat the effects of biological agents, which shall be included
				in the homeland security plan approved by the Secretary under section
				2002(c);
								(3)to acquire land; or
							(4)for any State or local government
				cost-sharing contribution.
							(c)Multiple-Purpose FundsNothing in this section shall be construed
				to preclude State and local governments from using covered grant funds in a
				manner that also enhances first responder preparedness for emergencies and
				disasters unrelated to acts of terrorism, if such use assists such governments
				in achieving essential capabilities for terrorism preparedness established by
				the Secretary under section 2003.
						(d)Reimbursement of CostsIn addition to the activities described in
				subsection (a), a covered grant may be used to provide a reasonable stipend to
				paid-on-call or volunteer first responders who are not otherwise compensated
				for travel to or participation in training covered by this section. Any such
				reimbursement shall not be considered compensation for purposes of rendering
				such a first responder an employee under the Fair Labor Standards Act of 1938
				(29 U.S.C. 201 et seq.).
						(e)Assistance RequirementThe Secretary may not request that
				equipment paid for, wholly or in part, with funds provided as a covered grant
				be made available for responding to emergencies in surrounding States, regions,
				and localities, unless the Secretary undertakes to pay the costs directly
				attributable to transporting and operating such equipment during such
				response.
						(f)Flexibility in Unspent Homeland Security
				Grant FundsUpon request by
				the recipient of a covered grant, the Secretary may authorize the grantee to
				transfer all or part of funds provided as the covered grant from uses specified
				in the grant agreement to other uses authorized under this section, if the
				Secretary determines that such transfer is in the interests of homeland
				security.
						(g)State, Regional, and Tribal
				Responsibilities
							(1)Pass-throughThe Secretary shall require a recipient of
				a covered grant that is a State to obligate or otherwise make available to
				local governments, first responders, and other local groups, to the extent
				required under the State homeland security plan or plans specified in the
				application for the grant, not less than 80 percent of the grant funds,
				resources purchased with the grant funds having a value equal to at least 80
				percent of the amount of the grant, or a combination thereof, by not later than
				the end of the 45-day period beginning on the date the grant recipient receives
				the grant funds.
							(2)Certifications regarding distribution of
				grant funds to local governmentsAny State that receives a covered grant
				shall certify to the Secretary, by not later than 30 days after the expiration
				of the period described in paragraph (1) with respect to the grant, that the
				State has made available for expenditure by local governments, first
				responders, and other local groups the required amount of grant funds pursuant
				to paragraph (1).
							(3)Quarterly report on homeland security
				spendingEach recipient of a
				covered grant shall submit a quarterly report to the Secretary not later than
				30 days after the end of each fiscal quarter. Each such report shall include,
				for each recipient of a covered grant or a pass-through under paragraph
				(1)—
								(A)the amount obligated to that recipient in
				that quarter;
								(B)the amount expended by that recipient in
				that quarter; and
								(C)a summary description of the items
				purchased by such recipient with such amount.
								(4)Annual report on homeland security
				spendingEach recipient of a
				covered grant shall submit an annual report to the Secretary not later than 60
				days after the end of each fiscal year. Each recipient of a covered grant that
				is a region shall simultaneously submit its report to each State of which any
				part is included in the region. Each recipient of a covered grant that is a
				directly eligible tribe shall simultaneously submit its report to each State
				within the boundaries of which any part of such tribe is located. Each report
				shall include the following:
								(A)The amount, ultimate recipients, and dates
				of receipt of all funds received under the grant during the previous fiscal
				year.
								(B)The amount and the dates of disbursements
				of all such funds expended in compliance with paragraph (1) or pursuant to
				mutual aid agreements or other sharing arrangements that apply within the
				State, region, or directly eligible tribe, as applicable, during the previous
				fiscal year.
								(C)How the funds were utilized by each
				ultimate recipient or beneficiary during the preceding fiscal year.
								(D)The extent to which essential capabilities
				identified in the applicable State homeland security plan or plans were
				achieved, maintained, or enhanced as the result of the expenditure of grant
				funds during the preceding fiscal year.
								(E)The extent to which essential capabilities
				identified in the applicable State homeland security plan or plans remain
				unmet.
								(5)Inclusion of restricted
				annexesA recipient of a
				covered grant may submit to the Secretary an annex to the annual report under
				paragraph (4) that is subject to appropriate handling restrictions, if the
				recipient believes that discussion in the report of unmet needs would reveal
				sensitive but unclassified information.
							(6)Provision of reportsThe Secretary shall ensure that each annual
				report under paragraph (4) is provided to the Under Secretary for Emergency
				Preparedness and Response and the Director of the Office of State and Local
				Government Coordination.
							(h)Incentives to Efficient Administration of
				Homeland Security Grants
							(1)Penalties for delay in passing through
				local shareIf a recipient of
				a covered grant that is a State fails to pass through to local governments,
				first responders, and other local groups funds or resources required by
				subsection (g)(1) within 45 days after receiving funds under the grant, the
				Secretary may—
								(A)reduce grant payments to the grant
				recipient from the portion of grant funds that is not required to be passed
				through under subsection (g)(1);
								(B)terminate payment of funds under the grant
				to the recipient, and transfer the appropriate portion of those funds directly
				to local first responders that were intended to receive funding under that
				grant; or
								(C)impose additional restrictions or burdens
				on the recipient’s use of funds under the grant, which may include—
									(i)prohibiting use of such funds to pay the
				grant recipient’s grant-related overtime or other expenses;
									(ii)requiring the grant recipient to distribute
				to local government beneficiaries all or a portion of grant funds that are not
				required to be passed through under subsection (g)(1); or
									(iii)for each day that the grant recipient fails
				to pass through funds or resources in accordance with subsection (g)(1),
				reducing grant payments to the grant recipient from the portion of grant funds
				that is not required to be passed through under subsection (g)(1), except that
				the total amount of such reduction may not exceed 20 percent of the total
				amount of the grant.
									(2)Extension of periodThe Governor of a State may request in
				writing that the Secretary extend the 45-day period under section 2002(e)(5)(E)
				or paragraph (1) for an additional 15-day period. The Secretary may approve
				such a request, and may extend such period for additional 15-day periods, if
				the Secretary determines that the resulting delay in providing grant funding to
				the local government entities that will receive funding under the grant will
				not have a significant detrimental impact on such entities’ terrorism
				preparedness efforts.
							(3)Provision of non-local share to local
				government
								(A)In generalThe Secretary may upon request by a local
				government pay to the local government a portion of the amount of a covered
				grant awarded to a State in which the local government is located, if—
									(i)the local government will use the amount
				paid to expedite planned enhancements to its terrorism preparedness as
				described in any applicable State homeland security plan or plans;
									(ii)the State has failed to pass through funds
				or resources in accordance with subsection (g)(1); and
									(iii)the local government complies with
				subparagraph (B).
									(B)Showing requiredTo receive a payment under this paragraph,
				a local government must demonstrate that—
									(i)it is identified explicitly as an ultimate
				recipient or intended beneficiary in the approved grant application;
									(ii)it was intended by the grantee to receive a
				severable portion of the overall grant for a specific purpose that is
				identified in the grant application;
									(iii)it petitioned the grantee for the funds or
				resources after expiration of the period within which the funds or resources
				were required to be passed through under subsection (g)(1); and
									(iv)it did not receive the portion of the
				overall grant that was earmarked or designated for its use or benefit.
									(C)Effect of paymentPayment of grant funds to a local
				government under this paragraph—
									(i)shall not affect any payment to another
				local government under this paragraph; and
									(ii)shall not prejudice consideration of a
				request for payment under this paragraph that is submitted by another local
				government.
									(D)Deadline for action by
				secretaryThe Secretary shall
				approve or disapprove each request for payment under this paragraph by not
				later than 15 days after the date the request is received by the
				Department.
								(i)Reports to CongressThe Secretary shall submit an annual report
				to Congress by December 31 of each year—
							(1)describing in detail the amount of Federal
				funds provided as covered grants that were directed to each State, region, and
				directly eligible tribe in the preceding fiscal year;
							(2)containing information on the use of such
				grant funds by grantees; and
							(3)describing—
								(A)the Nation’s progress in achieving,
				maintaining, and enhancing the essential capabilities established under section
				2003(a) as a result of the expenditure of covered grant funds during the
				preceding fiscal year; and
								(B)an estimate of the amount of expenditures
				required to attain across the United States the essential capabilities
				established under section
				2003(a).
								.
			(b)Sense of Congress Regarding Interoperable
			 Communications
				(1)FindingCongress finds that—
					(A)many emergency response providers (as
			 defined under section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101), as
			 amended by this Act) working in the same jurisdiction or in different
			 jurisdictions cannot effectively and efficiently communicate with one another;
			 and
					(B)their inability to do so threatens the
			 public’s safety and may result in unnecessary loss of lives and
			 property.
					(2)Sense of congressIt is the sense of Congress that
			 interoperable emergency communications systems and radios should continue to be
			 deployed as soon as practicable for use by the emergency response provider
			 community, and that upgraded and new digital communications systems and new
			 digital radios should meet prevailing national voluntary consensus standards
			 for interoperability.
				(c)Sense of Congress Regarding Citizen Corps
			 Councils
				(1)FindingCongress finds that Citizen Corps councils
			 help to enhance local citizen participation in terrorism preparedness by
			 coordinating multiple Citizen Corps programs, developing community action
			 plans, assessing possible threats, and identifying local resources.
				(2)Sense of congressIt is the sense of Congress that individual
			 Citizen Corps councils should seek to enhance the preparedness and response
			 capabilities of all organizations participating in the councils, including by
			 providing funding to as many of their participating organizations as
			 practicable to promote local terrorism preparedness programs.
				(d)Required CoordinationThe Secretary of Homeland Security shall
			 ensure that there is effective and ongoing coordination of Federal efforts to
			 prevent, prepare for, and respond to acts of terrorism and other major
			 disasters and emergencies among the divisions of the Department of Homeland
			 Security, including the Directorate of Emergency Preparedness and Response and
			 the Office for State and Local Government Coordination and Preparedness.
			(e)Coordination of Industry
			 EffortsSection 102(f) of the
			 Homeland Security Act of 2002 (6 U.S.C. 112(f)) is amended—
				(1)in paragraph (9), by striking
			 and after the semicolon;
				(2)in paragraph (10), by striking the period
			 and inserting ; and; and
				(3)by adding at the end the following:
					
						(11)coordinating industry efforts, with respect
				to functions of the Department of Homeland Security, to identify private sector
				resources and capabilities that could be effective in supplementing Federal,
				State, and local government agency efforts to prevent or respond to a terrorist
				attack.
						.
				(f)Study Regarding Nationwide Emergency
			 Notification System
				(1)StudyThe Secretary of Homeland Security, in
			 consultation with the heads of other appropriate Federal agencies and
			 representatives of providers and participants in the telecommunications
			 industry, shall conduct a study to determine whether it is cost effective,
			 efficient, and feasible to establish and implement an emergency telephonic
			 alert notification system that will—
					(A)alert persons in the United States of
			 imminent or current hazardous events caused by acts of terrorism; and
					(B)provide information to individuals
			 regarding appropriate measures that may be undertaken to alleviate or minimize
			 threats to their safety and welfare posed by such events.
					(2)Technologies to considerIn conducting the study under paragraph
			 (1), the Secretary shall consider the use of the telephone, wireless
			 communications, and other existing communications networks to provide such
			 notification.
				(3)ReportNot later than 9 months after the date of
			 enactment of this Act, the Secretary shall submit to Congress a report
			 regarding the conclusions of the study conducted under paragraph (1).
				(g)Study of Expansion of Area of Jurisdiction
			 of Office of National Capital Region Coordination
				(1)StudyThe Secretary of Homeland Security, acting
			 through the Director of the Office of National Capital Region Coordination,
			 shall conduct a study of the feasibility and desirability of modifying the
			 definition of National Capital Region applicable under section
			 882 of the Homeland Security Act of 2002 (6 U.S.C. 462) to expand the
			 geographic area under the jurisdiction of the Office of National Capital Region
			 Coordination.
				(2)FactorsIn conducting the study under paragraph
			 (1), the Secretary shall analyze whether expanding the geographic area under
			 the jurisdiction of the Office of National Region Coordination will—
					(A)promote coordination among State and local
			 governments within the Region, including regional governing bodies, and
			 coordination of the efforts of first responders; and
					(B)enhance the ability of such State and local
			 governments and the Federal Government to prevent and respond to a terrorist
			 attack within the Region.
					(3)ReportNot later than 6 months after the date of
			 the enactment of this Act, the Secretary shall submit a report to Congress on
			 the study conducted under paragraph (1), and shall include in the report such
			 recommendations (including recommendations for legislation to amend section 882
			 of the Homeland Security Act of 2002 (6 U.S.C. 462)) as the Secretary considers
			 appropriate.
				(h)Study of risk allocation for port security
			 grants
				(1)StudyThe Secretary of Homeland Security shall
			 conduct a study of the factors to be used for the allocation of funds based on
			 risk for port security grants made under section 70107 of title 46, United
			 States Code.
				(2)FactorsIn conducting the study, the Secretary
			 shall analyze the volume of international trade and economic significance of
			 each port.
				(3)ReportNot later than 90 days after the enactment
			 of the Act, the Secretary shall submit a report to Congress on the study and
			 shall include recommendations for using such factors in allocating grant funds
			 to ports.
				(i)Study of allocation of assistance to
			 firefighter grants
				(1)StudyThe Secretary of Homeland Security shall
			 conduct a study of the allocation of grant fund awards made under the
			 Assistance to Firefighter Grants program and shall analyze the distribution of
			 awards by State.
				(2)FactorsIn conducting the study, the Secretary
			 shall analyze the number of awards and the per capita amount of grant funds
			 awarded to each State and the level of unmet firefighting equipment needs in
			 each State. The study shall also analyze whether allowing local departments to
			 submit more than 1 annual application and expanding the list of eligible
			 applicants for such grants to include States will enhance the ability of State
			 and local governments to respond to fires.
				(3)ReportNot later than 90 days after the date of
			 enactment of the Act, the Secretary shall submit a report to Congress on the
			 study and shall include recommendations for legislation amending the factors
			 used in allocating grant funds to insure that critical firefighting needs are
			 addressed by the program in all areas of the Nation.
				5.Implementation; definitions; table of
			 contents
			(a)Technical and Conforming
			 AmendmentSection 1014 of the
			 USA PATRIOT ACT (42 U.S.C. 3714) is amended—
				(1)by striking subsection (c)(3);
				(2)by redesignating subsection (c) as
			 subsection (d); and
				(3)by inserting after subsection (b) the
			 following:
					
						(c)AdministrationGrants under this section shall be
				administered in accordance with title XX of the Homeland Security Act of
				2002.
						.
				(b)Temporary Limitations on
			 Application
				(1)1-year delay in applicationThe following provisions of title XX of the
			 Homeland Security Act of 2002, as added by this Act, shall not apply during the
			 1-year period beginning on the date of enactment of this Act—
					(A)Subsections (b), (c), and (e)(4) (A) and
			 (B) of section 2002; and
					(B)In section 2002(f)(3)(A)(i), the phrase
			 by achieving, maintaining, or enhancing the essential capabilities of
			 the applicants on a nationwide basis,.
					(2)2-year delay in applicationThe following provisions of title XX of the
			 Homeland Security Act of 2002, as added by this Act, shall not apply during the
			 2-year period beginning on the date of enactment of this Act—
					(A)Subparagraphs (D) and (E) of section
			 2006(g)(4); and
					(B)Section 2006(i)(3).
					(c)Definitions
				(1)Title XXTitle XX of the Homeland Security Act of
			 2002, as amended by sections 2, 3, and 4, is amended by adding at the end the
			 following:
					
						2007.DefinitionsIn this title:
							(1)BoardThe term Board means the
				Homeland Security Grants Board established under section 2002(f).
							(2)ConsequenceThe term consequence means the
				assessment of the effect of a completed attack.
							(3)Covered grantThe term covered grant means
				any grant to which this title applies under section 2001(b).
							(4)Directly eligible tribeThe term directly eligible
				tribe means any Indian tribe or consortium of Indian tribes that—
								(A)meets the criteria for inclusion in the
				qualified applicant pool for self-governance that are set forth in section
				402(c) of the Indian Self-Determination and
				Education Assistance Act (25 U.S.C. 458bb(c));
								(B)employs at least 10 full-time personnel in
				a law enforcement or emergency response agency with the capacity to respond to
				calls for law enforcement or emergency services; and
								(C)(i)is located on, or within 5 miles of, an
				international border or waterway;
									(ii)is located within 5 miles of a facility
				designated as high-risk critical infrastructure by the Secretary;
									(iii)is located within or contiguous to 1 of the
				50 largest metropolitan statistical areas in the United States; or
									(iv)has more than 1,000 square miles of Indian
				country, as that term is defined in section 1151 of title 18, United States
				Code.
									(5)Elevations in the threat alert
				levelThe term
				elevations in the threat alert level means any designation
				(including those that are less than national in scope) that raises the homeland
				security threat level to either the highest or second-highest threat level
				under the Homeland Security Advisory System referred to in section
				201(d)(7).
							(6)Emergency preparednessThe term emergency
				preparedness shall have the same meaning that term has under section 602
				of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
				U.S.C. 5195a).
							(7)Essential capabilitiesThe term essential
				capabilities means the levels, availability, and competence of emergency
				personnel, planning, training, and equipment across a variety of disciplines
				needed to effectively and efficiently prevent, prepare for, and respond to acts
				of terrorism consistent with established practices.
							(8)First responderThe term first responder shall
				have the same meaning as the term emergency response provider
				under section 2.
							(9)Indian tribeThe term Indian tribe means
				any Indian tribe, band, nation, or other organized group or community,
				including any Alaskan Native village or regional or village corporation as
				defined in or established pursuant to the Alaskan Native Claims Settlement Act
				(43 U.S.C. 1601 et seq.), which is recognized as eligible for the special
				programs and services provided by the United States to Indians because of their
				status as Indians.
							(10)RegionThe term region means any
				geographic area—
								(A)certified by the Secretary under section
				2002(a)(3);
								(B)consisting of all or parts of 2 or more
				counties, municipalities, or other local governments and including a city with
				a core population exceeding 500,000 according to the most recent estimate
				available from the United States Census; and
								(C)that, for purposes of an application for a
				covered grant—
									(i)is represented by 1 or more local
				governments or governmental agencies within such geographic area; and
									(ii)is established by law or by agreement of 2
				or more such local governments or governmental agencies, such as through a
				mutual aid agreement.
									(11)Risk-based fundingThe term risk-based funding
				means the allocation of funds based on an assessment of threat, vulnerability,
				and consequence.
							(12)Task forceThe term Task Force means the
				Task Force on Essential Capabilities established under section 2004.
							(13)ThreatThe term threat means the
				assessment of the plans, intentions, and capability of an adversary to
				implement an identified attack scenario.
							(14)VulnerabilityThe term vulnerability means
				the degree to which a facility is available or accessible to an attack,
				including the degree to which the facility is inherently secure or has been
				hardened against such an
				attack.
							.
				(2)Definition of emergency response
			 providersParagraph (6) of
			 section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101(6)) is amended by
			 striking includes and all that follows and inserting
			 includes Federal, State, and local governmental and nongovernmental
			 emergency public safety, law enforcement, fire, emergency response, emergency
			 medical (including hospital emergency facilities), and related personnel,
			 organizations, agencies, and authorities..
				(d)Table of ContentsSection 1(b) of the Homeland Security Act
			 of 2002 (6 U.S.C. 101 note) is amended in the table of contents by adding at
			 the end the following:
				
					
						TITLE XX—RISK-BASED FUNDING FOR HOMELAND SECURITY
						Sec. 2001. Risk-Based funding for homeland
				security.
						Sec. 2002. Covered grant eligibility and criteria.
						Sec. 2003. Essential capabilities for homeland
				security.
						Sec. 2004. Task Force on Essential Capabilities.
						Sec. 2005. National standards for first responder equipment and
				training.
						Sec. 2006. Use of funds and accountability
				requirements.
						Sec. 2007.
				Definitions.
					
					.
			
